Citation Nr: 0033148	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  97-26 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for post operative 
residuals of left shoulder dislocation, currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1967 to October 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1996 RO rating decision that denied an 
increased evaluation for the left shoulder disability.  In 
October 2000, the Board remanded the case to the RO in order 
to schedule the veteran for a hearing before a member of the 
Board.  In correspondence dated in November 2000, the veteran 
notified the RO that he would not be able to attend a 
scheduled hearing before a member of the Board and requested 
that his file be returned to the Board.


FINDING OF FACT

The left shoulder condition is manifested primarily by slight 
limitation of motion, painful motion, an asymptomatic scar, 
and radiographic findings of arthritis, possible tendonitis, 
and residuals of surgery that produce functional impairment; 
limitation of motion of the left arm to 25 degrees from the 
side, impairment of the humerus with frequent dislocations or 
malunion of the humerus are not found.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
post operative residuals of left shoulder dislocation are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40. 
4.45, 4.71, Plate I, 4.71a, Codes 5201, 5202 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from June 1967 to October 
1969.

Service medical records show that the veteran was seen for 
left shoulder problems.

A June 1970 RO rating decision granted service connection for 
post operative residuals of left shoulder dislocation.  A 
20 percent rating was assigned for this condition, effective 
from October 1969.

A July 1971 RO rating decision decreased the evaluation for 
the left shoulder condition from 20 to 10 percent.  This 
evaluation was effective from October 1971.

A VA summary of the veteran's hospitalization in January 1975 
shows that he underwent Bristow repair of recurrent 
dislocation of the left shoulder.  The diagnosis was 
recurrent dislocation of the left shoulder.

An April 1975 RO rating decision increased the evaluation for 
the left shoulder disability from 10 to 100 percent under the 
provisions of 38 C.F.R. § 4.30, effective from January 1975.  
The 100 percent rating was reduced to 20 percent, effective 
from April 1975.  The 20 percent rating has remained 
unchanged since then.

VA and private medical reports show that the veteran was 
treated and evaluated for his left shoulder condition from 
1995 to 2000.  The more salient medical reports are discussed 
in the following paragraphs.

A VA report shows that an arthrogram of the veteran's left 
shoulder was taken in February 1995.  The impressions were no 
rotator cuff tear and residuals of previous surgery.

The veteran underwent a VA medical evaluation of his left 
shoulder in March 1996.  He complained of pain with active 
range of motion.  Flexion was to 105 degrees and abduction 
was to 85 degrees with pain.  Internal rotation was to 50 
degrees and external rotation was 45 degrees.  Active hand 
grip was 22 as compared to 50 on the right.

The veteran underwent a VA examination of his left shoulder 
in April 1996.  He complained of pain in the left shoulder 
when lifting weight with his left hand or arm.  He reported 
that he could not raise his left arm above his head.  There 
was a scar in the left shoulder located anteriorly, measuring 
at least 14 centimeters long and a small scar approximately 
one half centimeter long behind the left ear.  There was no 
swelling and deformity of the shoulder.  Forward flexion was 
to 100 degrees, abduction was to 80 degrees, external 
rotation was to 45 degrees, and internal rotation was to 45 
degrees.  X-rays of the left shoulder showed no acute 
abnormalities, a single metallic screw in the glenoid of the 
scapula, mild degenerative disease, and calcifications in the 
soft tissues adjacent to the lateral aspect of the head of 
the humerus in the region of the greater tuberosity.  The 
diagnoses were post traumatic arthritis and calcific 
tendonitis.

The veteran underwent a VA medical examination of his left 
shoulder in February 1997.  He complained of constant pain 
and limited movements of the left shoulder with weaker grip 
of the left hand.  There was no swelling of the left 
shoulder.  There was a scar in the left shoulder area.  
Flexion was to 105 degrees, external rotation to 45 degrees, 
internal rotation to 50 degrees, and abduction to 85 degrees.  
The diagnosis was post traumatic injury to the left shoulder 
with internal fixation with limited movements with pain in 
all directions and weaker grip of the left hand.

A private medical report dated in July 1997 shows that the 
veteran's left shoulder was evaluated in June 1997.  There 
was full flexion and abduction to nearly 160 degrees.  
Internal rotation was to the midline with external rotation 
slightly decreased of 45 versus 50 degrees contralateral. 
There was 4 to 5 subscapularis strength with no appreciable 
apprehension and a palpable radial pulse.  X-rays reportedly 
showed change consistent with previous shoulder 
reconstruction.  An EMG (electrokymograph) was reportedly 
normal.  An arthrogram with CT (computed tomography) 
reportedly showed glenoid spur rather than loose body and no 
rotator cuff tear.  The impression was probable tendonitis 
with a mild early post traumatic arthrosis versus tendonitis.  

The veteran underwent examination of his left shoulder at a 
VA medical facility in March 2000.  He gave a history of left 
shoulder dislocation in service and surgeries in 1968 and 
1970.  He complained of left shoulder pain with occasional 
numbness of the left arm.  He reported working in pipeline 
construction and doing occasional shoveling by hand, and that 
he had pain with work over his head.  It was noted that he 
was right handed.  There was no muscle weakness found.  There 
was no weakness in strength in the hands or in the biceps, 
triceps or radials.  Abduction was to 180 degrees.  Forward 
elevation was to 180 degrees without obvious difficulty 
although he did it slowly and the examiner suspected some 
stiffness.  Palpation of the shoulder produced no tenderness.  
There was a scar about 6 inches long.  The scar was thin, 
probably 1/2 inch wide in the middle and there were no keloids.  
External rotation was to 85 degrees.  No significant 
neurological deficits were noted.  The impression was history 
of left shoulder dislocation with 2 surgeries and residual 
pain all the time.  It was noted that there had been no 
dislocation since the second shoulder surgery and that there 
was 5 degrees loss of external rotation of the left shoulder.


B.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for an increased 
evaluation for his left shoulder disability.  Hence, no 
further assistance to the veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. 
§ 5103).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The evidence indicates that the veteran is right-handed.  A 
20 percent evaluation is warranted for limitation of motion 
of the major arm when motion is limited to the shoulder 
level.  A 20 percent evaluation is also warranted for 
limitation of motion of the minor arm when motion is limited 
to midway between the side and shoulder level.  A 30 percent 
evaluation is warranted for limitation of motion of the major 
arm when motion is limited to midway between the side and 
shoulder.  A 30 percent evaluation for limitation of motion 
of the minor arm requires that motion be limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Code 5201.

The standard ranges of motion of the shoulder are 180 degrees 
of forward elevation (flexion), 180 degrees of abduction, 90 
degrees of external rotation, and 90 degrees of internal 
rotation.  38 C.F.R. § 4.71, Plate I.

A 20 percent evaluation is warranted for malunion of the 
humerus of the minor upper extremity with either moderate or 
marked deformity.  A 20 percent evaluation is warranted for 
frequent or infrequent episodes of dislocation of the 
scapulohumeral joint of the minor upper extremity with 
guarding of movement only at the shoulder level or with 
guarding of all arm movements.  A 40 percent evaluation is 
warranted for fibrous union of the humerus of the minor upper 
extremity.  A 50 percent evaluation requires nonunion of the 
humerus (a false, flail joint)  38 C.F.R. § 38 C.F.R. 
§ 4.71a, Code 5202.

The veteran maintain that he has pain with motion of the left 
arm and shoulder that produces functional impairment, 
including impairment at work.  The medical evidence 
corroborates his complaint of pain and shows that there is 
pain with motion of the left arm.  The medical evidence, 
however, does not indicate any significant limitation of 
motion of the left arm or weakness.

While the medical reports of the veteran's VA medical 
evaluations in 1996 and 1997 indicate limitation of flexion 
of the arm to around 100 degrees and limitation of internal 
and external rotation of the left shoulder to around 45 
degrees, these limitations of motion do not support the 
assignment of a 20 percent rating under diagnostic code 5201.  
Weakness of the left hand was found on VA medical evaluation 
in March 1996 and noted on the report of the veteran's VA 
medical examination in February 1997, but there was no 
significant weakness of the left arm or hand noted in the 
private medical report dated in July 1997 or found at the 
March 2000 VA medical examination.  The July 1997 private 
medical reports also notes that an EMG was normal.  

The medical evidence also indicates the presence of an 
asymptomatic scar in the left shoulder area and radiographic 
findings of left shoulder surgery, arthritis and probable 
tendonitis.  The radiographic findings do not include any 
fibrous union or nonunion of the humerus.  Nor does the 
medical evidence indicate the presence of left shoulder 
dislocations.

After consideration of all the evidence, the Board finds that 
the left shoulder condition is manifested primarily by slight 
limitation of motion, painful motion, an asymptomatic scar, 
and radiographic findings of arthritis, possible tendonitis, 
and residuals of surgery that produces functional impairment.  
Since the veteran has pain with motion of the left arm and 
shoulder that produce functional impairment, the Board finds 
that the evidence supports a 20 percent rating for the left 
shoulder disability under diagnostic code 5201 with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45, dealing with functional impairment due to pain, 
weakness, incoordination, and fatigability.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The evidence, however, does not show 
limitation of motion of the left arm to 25 degrees from the 
side, impairment of the humerus with frequent dislocations or 
malunion of the humerus to support ratings in excess of 
20 percent for the left shoulder disorder under diagnostic 
codes 5201 or 5202 with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Since a 20 percent rating has 
already been assigned for the left shoulder disability, the 
evidence does not support granting a higher rating for this 
condition.

The Board recognizes that the veteran's left shoulder pain 
affect his ability to do heavy lifting at work, but the 
average impairment in earning capacity produced by his left 
shoulder disability is contemplated in the assigned schedular 
rating.  38 C.F.R. § 4.1.  The preponderance of the evidence 
is against the claim for an increased evaluation for the left 
shoulder disability, and the claim is denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application with 
regard to these matters.  VCAA, Pub. L. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (to be codified as amended at 38 C.F.R. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An increased evaluation for post operative residuals of left 
shoulder dislocation is denied.




		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 

